


Exhibit 10.35

 
 

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2008

 
 

 

 

--------------------------------------------------------------------------------






COOPER -STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

INDEX

 

 

 

 

 

Page

Article I.

 

Purpose

 

 

1.1

 

Purpose

 

1

Article II.

 

Definitions and Terms

 

 

2.1

 

Definitions and Terms

 

1

2.2

 

Construction

 

5

Article III.

 

Eligibility and Participation

 

 

3.1

 

Eligibility and Participation

 

5

3.2

 

Ineligible Participant

 

5

Article IV.

 

Benefits Under This Plan

 

 

4.1

 

Amount of Supplemental Retirement Benefit

 

5

4.2

 

Amount of Supplemental Savings Plan Benefit

 

7

4.3

 

Investment Return on Supplemental Savings Plan Benefits

 

7

4.4

 

Limitation on Benefits

 

7

Article V.

 

Payment of Supplemental Benefits

 

 

5.1

 

Supplemental Benefits are Unfunded

 

8

5.2

 

Payment of Deferred Vested Supplemental Benefits which were Vested at December
31, 2004

 

8

5.3

 

Payment of Supplemental Retirement Benefits on or before December 31, 2008

 

8

5.4(a)

 

Payment of Supplemental Retirement Benefits determined by reference to final
average pay formula after December 31, 2008

 

8

5.4(b)

 

Payment of Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008

 

9

5.5

 

Payment of Supplemental Savings Plan Benefits

 

9

5.6

 

Payment of Supplemental Savings Plan Benefits on Account of an Unforeseeable
Emergency

 

9

5.7

 

Payments upon Separation from Service on Account of a Change in Control

 

10

5.8

 

Payments upon Participant’s Death before Retirement

 

10

5.9

 

Accelerations or Delays of Payments

 

10

Article VI.

 

Participant’s Supplemental Savings Plan Accounts

 

 

6.1

 

Establishment of Accounts

 

11

6.2

 

Deemed Investments

 

11

6.3

 

Accounting

 

11

6.4

 

Adjustments to Accounts

 

11

6.5

 

Statement of Accounts

 

11

6.6

 

Accounts for Recordkeeping Purposes Only

 

11

 

 

-i-

 

--------------------------------------------------------------------------------






 

Article VII.

 

Financing Benefits

 

 

7.1

 

Investment of Accounts

 

11

7.2

 

Financing of Benefits

 

12

7.3

 

Funding

 

12

Article VIII.

 

Beneficiaries

 

 

8.1

 

Beneficiary Designation

 

12

8.2

 

Facility of Payment

 

13

8.3

 

Amendments

 

13

Article IX.

 

Administration

 

 

9.1

 

Administration

 

13

9.2

 

Plan Administrator

 

14

9.3

 

Binding Effect of Decisions

 

14

9.4

 

Successors

 

14

9.5

 

Indemnity of Committee and Administrator

 

15

9.6

 

Claims Procedure

 

15

9.7

 

Actuary

 

16

Article X.

 

Amendment and Termination

 

 

10.1

 

Amendment

 

16

10.2

 

Termination

 

16

Article XI.

 

Miscellaneous

 

 

11.1

 

No Guarantee of Employment or Service

 

18

11.2

 

Governing Law

 

18

11.3

 

Non Assignability

 

18

11.4

 

Severability

 

19

11.5

 

Withholding Taxes

 

19

11.6

 

Legal Fees, Expenses Following a Change of Control

 

19

11.7

 

Top-Hat Plan

 

20

11.8

 

Miscellaneous Distribution Rules

 

20

11.9

 

Compliance with Code Section 409A

 

21

 

 

-ii-

 

--------------------------------------------------------------------------------






COOPER- STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Article I. Purpose

1.1.

Purpose. The purpose of this Plan is, as contemplated by Section 3(36) of Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and as contemplated in various Employment Agreements, to compensate for the loss
of

 

a.

retirement benefits and certain death benefits under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, and/or

 

b.

Company Contributions under the Cooper-Standard Automotive Inc. Investment
Savings Plan,

when benefits under the qualified plans maintained in whole or in part by the
Company are limited due to (i) Section 415, Section 401(a)(17), Section 401(k)
or Section 401(m) of the Internal Revenue Code of 1986, as amended (“Code”) or
Section 2004(d) of ERISA, or (ii) certain provisions in the qualified plans.

Article II. Definitions and Terms; Construction

2.1.

Definitions and Terms.

 

(a)

“Account” means the bookkeeping account maintained on the books of the Company
pursuant to Article VI for the purpose of accounting for the allocations and
distributions made under the Plan.

 

(b)

“Accounting Date” means each business day.

 

(c)

“Accounting Period” means the period beginning on the day immediately following
an Accounting Date and ending on the next following Accounting Date.

 

(d)

“Administrator” means a committee consisting of one or more persons who shall be
appointed by and serve at the pleasure of the Committee.

 

(e)

“Affiliate” means, with respect to an entity, any entity directly or indirectly
controlled, controlled by, or under common control with, such first entity
within the meaning of Code Section 414(b) or (c); provided that for purposes of
determining if a Participant has incurred a Separation from Service, the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.

 

(f)

“Beneficiary” means the person or persons (natural or otherwise) designated or
deemed to be designated by the Participant pursuant to Article VIII to receive
benefits payable under the Plan in the event of Participant’s death.

 

 

-1-

 

--------------------------------------------------------------------------------






 

(g)

“Board” means the Board of Directors of the Company.

 

(h)

“Change of Control” means the occurrence of any of the following events:

 

(1)

the sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of CSA to any “person” or “group” (as such terms
are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than
Permitted Holders; or

 

(2)

any person or group, other than Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of greater than or equal to 50% of the total voting power of the
voting stock of CSA, including by way of merger, consolidation or otherwise,
except where one or more of the Sponsors and/or their respective Affiliates,
immediately following such merger, consolidation or other transaction, continue
to have the ability to designate or elect a majority of the Board (or the board
of directors of the resulting entity or its parent company).

Notwithstanding that a transaction or series of transactions does not constitute
a Change of Control, with respect to any Participant it shall be deemed a Change
of Control for purposes of the Participant’s entitlements hereunder if clause
(1), above, is satisfied in respect of the business or division in which such
Participant is principally engaged. For the avoidance of doubt, a Change of
Control pursuant to the immediately preceding sentence shall not apply to any
Participant whose employment is not primarily with and for the business or
division that is sold. For purposes of this Paragraph (h), “Permitted Holders”
means, as of the date of determination, any and all of (i) an employee benefit
plan (or trust forming a part thereof) maintained by (A) the Company, an
Affiliate or a related employer or (B) any corporation or other person of which
a majority of its voting power of its voting securities or equity interest is
owned, directly or indirectly, by the Company, an Affiliate or a related
employer and (ii) the Sponsors and any of their respective Affiliates. No
“Change of Control” shall occur unless such transaction qualifies as a change of
control under Code Section 409A.

 

(i)

“Committee” shall mean the Compensation Committee of the Board.

 

(j)

“Company” means the Cooper-Standard Automotive Inc., an Ohio corporation, and
any subsidiary thereof which may be added to this Plan by action of the Board of
Directors, and any successor or successors thereto.

 

(k)

“Cooper-Standard Automotive Inc. Salaried Retirement Plan” means the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, as amended or restated
from time to time.

 

(l)

“Cooper-Standard Automotive Inc. Investment Savings Plan” means the
Cooper-Standard Automotive Inc. Investment Savings Plan, as amended or restated
from time to time.

 

 

-2-

 

--------------------------------------------------------------------------------






 

(m)

“CSA” means Cooper-Standard Holdings Inc., formerly known as CSA Acquisition
Corp.

 

(n)

“Employee” means any employee of the Company or an Affiliate who is, as
determined by the Administrator, a member of a “select group of management or
highly compensated employees” of the Company, within the meaning of ERISA, and
who is designated by the Administrator as eligible to participate in the Plan.

 

(o)

“Participant” means any Employee who is a participant in the Cooper-Standard
Automotive Inc. Salaried Retirement Plan and/or the Cooper-Standard Automotive
Inc. Investment Savings Plan who has been designated as a member of a select
group of management and highly compensated employees eligible to participate in
this Plan, and whose aggregate benefits therefrom are limited by (i) Section
415, Section 401(a)(17), Section 401(k) or Section 401(m) of the Code or Section
2004(d) of ERISA or (ii) certain provisions in the qualified plans.

 

(p)

“Plan” means this Cooper-Standard Automotive Inc. Nonqualified Supplementary
Benefit Plan, as amended or restated from time to time. This Plan was split-off
from the Cooper Tire & Rubber Company Nonqualified Supplementary Benefit Plan,
effective December 23, 2004.

 

(q)

“Plan Year” means the 12-month period beginning January 1 and ending December
31, with a first short plan year from December 23, 2004 to December 31, 2004.

 

(r)

“Retirement” or “Retirement Date” means the later of (i) termination of
employment with the Company and its Affiliates or (ii) attainment of the age and
service necessary to qualify for early or normal retirement under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan.

 

(s)

“Retirement Committee” has the meaning set forth in Article XIV of the
Cooper-Standard Automotive Inc. Investment Savings Plan.

 

(t)

“Separation from Service” means the date on which a Participant terminates
employment from the Company and its Affiliates, or if the Participant continues
to provide services, following his or her termination of employment, within the
meaning of Code Section 409A, from the Company and its Affiliates. Specifically,
if a Participant continues to provide services to the Company or an Affiliate in
a capacity other than as an employee, such shift in status is not automatically
a Separation from Service. A Participant will be treated as having terminated
employment from the Company and its Affiliates in accordance with the following
procedures:

 

(1)

If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided either by statute or by contract; provided that if the
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or last for a

 

 

-3-

 

--------------------------------------------------------------------------------






continuous period of not less than six (6) months, where such impairment causes
the Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave may be
extended for up to twenty-nine (29) months without causing a termination of
employment. If the period of the leave exceeds the applicable time period set
forth above, and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have
terminated employment on the first day after the end of the applicable period
set forth above.

 

(2)

If a Participant’s level of bona fide services for the Company and its
Affiliates permanently decreases to twenty percent (20%) or less of the average
level of bona fide services performed by the Participant (whether as an employee
or independent contractor) for the Company and its Affiliates over the
immediately preceding thirty-six (36) month period (or such lesser period of
services), the Participant will be presumed to have terminated employment.

 

(3)

If a Participant’s level of bona fide services for the Company and its
Affiliates continues at fifty percent (50%) or greater of the average level of
bona fide services performed by the Participant (whether as an employee or
independent contractor) for the Company and its Affiliates over the immediately
preceding thirty-six (36) month period (or such lesser period of services), the
Participant will be presumed to have continued in employment.

 

(u)

“Specified Employee” means a Participant who, as of the date of his or her
Separation from Service, is a key employee (as defined in Code Section 416(i),
but without regard to Code Section 416(i)(5)) of the Company or an Affiliate any
of the stock of which is publicly traded on an established securities market. A
Participant is a key employee under Code Section 416(i) if the employee meets
the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on an
identification date. If a person is a key employee as of an identification date,
the person is treated as a key employee for the 12-month period beginning on the
first day of the fourth (4th) month following the identification date. The
identification date for the Plan shall be September 30 of each year. Thus, an
employee who satisfies the foregoing requirements for key employee status as of
September 30 of a year shall be treated as a key employee for the following
calendar year.

 

(v)

“Sponsors” means Cypress Merchant Banking Partners II L.P., Cypress Merchant
Banking II C.V., 55th Street Partners II L.P., Cypress Side-By-Side LLC, GS
Capital Partners 2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital
Partners 2000 Gmbh & Co. Beteiligungs KG, GS Capital Partners 2000 Employee
Fund, L.P. and Goldman Sachs Direct Investment Fund 2000, LP.

 

(w)

“Supplemental Retirement Benefit” means that benefit described in Section 4.1,
which is designed to supplement and restore those benefits that are limited by
the Code under the Cooper-Standard Automotive Inc. Salaried Retirement Plan.

 

 

-4-

 

--------------------------------------------------------------------------------






 

(x)

“Supplemental Savings Plan Benefit” means that benefit described in Section 4.2,
which is designed to supplement and restore those benefits limited by the Code
under the Cooper-Standard Automotive Inc. Investment Savings Plan .

 

(y)

“Unforeseeable Emergency” means a severe financial hardship of the Participant,
resulting from any of the following:

 

(1)

an illness or accident of the Participant, his or her spouse or the
Participant’s dependent or dependents (as defined in Code Section 152(a));

 

(2)

a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to such home not otherwise covered by insurance,
for example, as a result of a natural disaster); or

 

(3)

other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, as determined by the
Administrator.

2.2

Construction. Wherever any words are used in the masculine, they shall be
construed as if they were used in the feminine in all cases where they would so
apply; and wherever any words are used in the singular or the plural, they shall
be construed as through they were used in the plural or singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items. The words “hereof,” herein,” and hereunder,” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
and not to any particular provision or Section.

Article III. Eligibility and Participation

3.1

Eligibility and Participation.

 

(a)

Eligibility. Eligibility to participate in the Plan for any Plan Year is limited
to those management and/or highly compensated Employees who are designated, from
time to time, by the Administrator.

 

(b)

Termination of Participation. Participation in the Plan shall continue as long
as the Participant is eligible to receive benefits under the Plan.

3.2.

Ineligible Participant. Notwithstanding any other provisions of this Plan to the
contrary, if the Administrator determines that any Participant may not qualify
as a “management or highly compensated employee” within the meaning of ERISA or
regulations thereunder or otherwise determines that the Participant is no longer
eligible to participate, the Administrator may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Plan.

Article IV. Benefits Under This Plan

4.1.

Amount of Supplemental Retirement Benefit.

 

 

-5-

 

--------------------------------------------------------------------------------






 

(a)

Amount of Supplemental Retirement Benefit for Grandfathered Participants. If a
Participant is considered to be a “Grandfathered Participant” under Section 1.02
in the Cooper-Standard Automotive Inc. Salaried Retirement Plan, then the amount
of Supplemental Retirement Benefit that a Participant or beneficiary is to
receive under this Plan is the amount of benefit which such Participant or
beneficiary would be entitled to receive under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan as a Grandfathered Participant, as if such benefit
were computed without giving effect to the limitations imposed by Section 415
and Section 401(a)(17) of the Code and Section 2004(d) of ERISA, less the amount
of actual benefit to be paid from the Cooper-Standard Automotive Inc. Salaried
Retirement Plan as a Grandfathered Participant.

 

(b)

Amount of Supplemental Retirement Benefit for Non-Grandfathered Participants.
The amount of Supplemental Retirement Benefit payable under this Plan to a
Non-Grandfathered Participant or beneficiary (who therefore accrues on a cash
balance basis under this Plan) shall be equal to:

 

(i)

The amount of benefit which such Non-Grandfathered Participant or beneficiary
would accrue on a cash balance basis under the Cooper-Standard Automotive Inc.
Salaried Retirement Plan as if such benefit were computed without giving effect
to the limitations imposed by Section 415 or Section 401(a)(17) of the Code and
Section 2004(d) of ERISA, and for years beginning on or after January 1, 2006,
based on twice the Participant’s Compensation, as such term is defined in
Section 1.02 of the Cooper-Standard Automotive Inc. Salaried Retirement Plan,
but without giving effect to the aforementioned limitations imposed by Section
415 or Section 401(a)(17) of the Code and ERISA Section 2004(d), less

 

(ii)

The amount of benefit which such Non-Grandfathered Participant or beneficiary
actually accrues on a cash balance basis under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan.

 

(c)

Amount of Supplemental Retirement Benefit for Participants With Employment
Contracts at December 31, 2001. For those Participants with employment contracts
as of December 31, 2001, the amount of Supplemental Retirement Benefit computed
under the Plan shall be: (1) the Participant’s cash balance benefit as computed
in Section 4.1(b) above, plus (2) [ (a) the final average pay benefit determined
under the Cooper Tire & Rubber Company Salaried Employees’ Retirement Plan
(computed without giving effect to amendments to the Cooper Tire & Rubber
Company Salaried Employees’ Retirement Plan effective on January 1, 2002 that
changed the rate of future benefit accruals), minus (b) the monthly equivalent
of the Participant’s cash balance benefit as computed in 4.1(b) above, minus (c)
the monthly equivalent of the cash balance benefit under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan]. Service and compensation from such
Participant’s immediately previous employer shall be considered for benefit
computation purposes.

 

 

-6-

 

--------------------------------------------------------------------------------






 

(d)

No Duplication of Benefits. Notwithstanding the foregoing, however, no
retirement benefits shall be paid under this Plan to or with respect to any
Participant who receives a payment, under an agreement with the Company (or any
successor to the Company) or under any plan, program or arrangement of the
Company (or any successor of the Company), the amount of which is calculated to
be the actuarial equivalent of the retirement benefit that the Participant has
accrued (prior to such payment) under this Plan.

4.2.

Amount of Supplemental Savings Plan Benefit. The benefits that a Participant or
beneficiary is entitled to receive under This Plan as a supplement to benefits
under the Cooper-Standard Automotive Inc. Investment Savings Plan shall be equal
to the excess of (a.) over (b.) below for each calendar year in which this Plan
is in effect, aggregated for all such years, plus the investment return as
specified in Section 4.3 below:

 

a.

Six percent (6%) of the Participant’s Compensation, as that term is defined in
Article I, Section 12 of the Cooper-Standard Automotive Inc. Investment Savings
Plan, but without regard to the limitations imposed by Section 415 or Section
401(a)(l7) of the Code and Section 2004(d) of ERISA, less

 

b.

The amount of Company Contributions actually credited to the Participant’s
account in such year under Article IV of the Cooper-Standard Automotive Inc.
Investment Savings Plan.

If (b) above shall be zero because of the limitations imposed by Section 415,
Section 401(k) and Section 401(m) of the Code and Section 2004(d) of ERISA, a
Participant shall not be required to be a participant in the Cooper-Standard
Automotive Inc. Investment Savings Plan to be entitled to receive a Supplemental
Savings Plan Benefit in the amount determined under (a.) above as if Participant
had been a participant in the Cooper-Standard Automotive Inc. Investment Savings
Plan.

4.3.

Investment Return on Supplemental Savings Plan Benefits. The investment return
to be included in the calculation of benefits under Section 4.2 shall begin to
accrue with respect to Supplemental Savings Plan Benefits determined for any
year on the first business day in January in the following year and shall be
deemed to be invested in the prevailing stable value fund or under any other
method designated by the Employer. Current and future allocations between the
investment alternatives (“Deemed Investments”) shall be directed by each
Participant in written instructions delivered to Company with such advance
notice, at such times and in such manner as prescribed by the Administrator. If
a Participant fails to provide any such written directions to the Company, all
of the amounts credited to his or her Supplemental Savings Plan Benefit account
shall be deemed to be invested in the prevailing stable value fund.

4.4.

Limitation on Benefits. In applying Section 415, Section 401(a)(17), Section
401(k) and Section 401(m) of the Code and Section 2004(d) of ERISA, all
contributions to all defined contribution plans are taken into account.

 

 

-7-

 

--------------------------------------------------------------------------------






Article V. Payment of Supplemental Benefits

5.1.

Supplemental Benefits are Unfunded. Payment of supplemental benefits hereunder
shall be accomplished by means of unfunded payments directly from the Company or
from any grantor trust established by the Company to fund such payments.

5.2

Payment of Deferred Vested Supplemental Benefits which were Vested at December
31, 2004. Supplemental Retirement Benefits and Supplemental Savings Plan
Benefits that were vested at December 31, 2004 for participants who had
terminated employment prior to December 31, 2004 (“Deferred Vested Supplemental
Benefits” ), shall be considered “grandfathered” for Code Section 409A purposes
and hence not subject to Code Section 409A. As such, the time and form of
payment of such benefits do not need to be amended to comply with Code Section
409A and will continue as provided for in this Plan as of December 31, 2004.

5.3.

Payment of Supplemental Retirement Benefits On or Before December 31, 2008.
Payment of Supplemental Retirement Benefits on or before December 31, 2008 shall
be made under the same time and form of payment and subject to the same
conditions as is the normal form of benefit provided under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan with respect to such Participant or
beneficiary; provided, however, should the Participant’s death occur before the
Participant has made an election to retire and as to the form of payment, the
Participant shall have been deemed to have retired on the date immediately prior
to the Participant’s death and to have made a request to receive the capital
value of any commutable annuity benefit in a single sum. Such capital value
shall be the actuarial equivalent of the annuity payable hereunder, determined
by applying the assumptions used for such purpose under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan as in effect at the time of the
Participant’s Separation from Service from the Company.

5.4(a).

Payment of Supplemental Retirement Benefits determined by reference to final
average pay formula after December 31, 2008. Payment of Supplemental Retirement
Benefits after December 31, 2008 determined under Section 4.1(a) or Section
4.1(c) shall be paid immediately after the Participant’s Retirement Date.

Benefits computed by reference to the Cooper Tire formula in Addendum A of the
Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in the
form of a Straight Life annuity if the Participant is unmarried on his or her
Retirement Date (absent election of an optional form as described below) and as
an actuarially equivalent Joint & 50% Survivorship annuity if the Participant is
married on his or her Retirement Date (absent election of an optional form as
described below). Actuarially equivalent optional forms of life annuities which
may be elected by the Participant before the annuity starting date include: (i)
Straight Life, (ii) 5-Year Certain and Life; and (iii) if married, Joint and 50%
Survivorship with 5-Year Certain.

Benefits computed by reference to the Standard Products formula in Addendum B to
the Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in
the form of the 5-Year Certain and Life annuity if the Participant is unmarried
on his or her Retirement Date (absent election of an optional form as described
below) and in an

 

 

-8-

 

--------------------------------------------------------------------------------






actuarially equivalent Joint and 55% Survivorship annuity with 5-Year Certain if
the Participant is married on his or her Retirement Date (absent election of an
optional form as described below)(the “Qualified Joint and Survivor Annuity”).
If a married Participant dies after starting to receive the Qualified Joint and
Survivor Annuity and before being married for one year, the Participant’s
benefit shall be deemed to have been paid in the form of the 5-Year Certain and
Life annuity as of the Retirement Date, and the difference between payment in
such form and the amount actually paid to the Participant before his death, plus
the commuted value of payments which would have been paid in such form for the
balance of the 5-Year Certain period, shall be paid to the Participant’s estate
in one lump sum. If the spouse of a married Participant who elected the
Qualified Joint and Survivor Annuity dies before the Participant and after
benefits commence, the Participant’s benefit shall revert to the 5-Year Certain
and Life annuity effective as of the first of the month following the spouse’s
date of death. If a married Participant is divorced or legally separated after
starting to receive the Qualified Joint and Survivor Annuity, benefits shall
continue to be paid in the Qualified Joint and Survivor Annuity form of payment
unless the judgment of divorce or legal separation or another order meeting the
requirements for a domestic relations order under Code Section 414(p)(1)(B)
requires that payments revert to the 5-Year Certain and Life annuity, in which
case the monthly payment shall be adjusted as of the first of the month
following the date the Administrator receives a copy of the judgment of divorce
or legal separation or other domestic relations order. Actuarially equivalent
optional forms of life annuities which may be elected by the Participant before
the annuity starting date are (i) Straight Life, (ii) 10-Year Certain and Life,
and (iii) if married, Joint & 100% Survivorship.

5.4(b).

Payment of Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008. Payment of
Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008 shall be paid in
a lump sum within 60 days after the Participant’s Separation from Service or
within 90 days after the Participant’s death. If the Participant’s termination
is due to a Separation from Service, the Participant may elect to have the
distribution paid under one of the actuarially equivalent life annuities
available to cash balance participants as optional forms of payment under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, under the following
circumstances:

 

(i)

only if permitted by the Administrator, and provided that such election may not
take effect until at least twelve (12) months after the date on which such
election is made; and

 

(ii)

only if such payment is deferred for a period of not less than five (5) years
from the date the lump sum payment would have otherwise been paid.

5.5.

Payment of Supplemental Savings Plan Benefits. Payment of the Supplemental
Savings Plan Benefits on account of a Separation from Service shall be made in
cash in a single lump sum payment within 60 days after the Participant’s
Separation from Service, or within 90 days of the Participant’s death. The
notional balance of any Supplemental Savings Plan account (or portions thereof
as specified by the Participant) shall be carried and determined to be invested
as provided in Section 4.3 above.

 

 

-9-

 

--------------------------------------------------------------------------------






5.6.

Payment of Supplemental Savings Plan Benefits on Account of an Unforeseeable
Emergency. A Participant who has incurred an Unforeseeable Emergency may
request, and the Administrator may, in its sole discretion, approve a
distribution on part or all of the Participant’s vested Supplemental Savings
Plan Benefit, in accordance with and subject to the limitations set forth in
this Section. The amount authorized for distribution with respect to an
Unforeseeable Emergency may not exceed the amount necessary to satisfy the
emergency plus amount necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved though reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship. No
distributions pursuant to this Section 5.6 may be made in excess of the vested
value of the Participant’s Account at the time of such distribution.

5.7.

Payments upon Separation from Service on Account of a Change in Control. For
those Participants who also participate in the Cooper-Standard Automotive Inc.
Change of Control Severance Pay Plan, all Supplemental Retirement Benefits and
Supplemental Savings Plan Benefits shall be paid as a lump sum within 60 days
after termination of employment pursuant to Sections 4(b) or 4(c) of the
Cooper-Standard Automotive Inc. Change of Control Severance Pay Plan. The lump
sum amount of benefits determined under Section 4.1(a) or Section 4.1(c) shall
be determined using the basis for actuarial equivalence under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan.

5.8

Payments Upon Participant’s Death before Retirement. All Supplemental Retirement
Benefits shall be paid to the Participant’s Beneficiary as a lump sum within 90
days after the death of the Participant before the Participant’s Retirement
Date. The lump sum amount of benefits determined under Section 4.1(a) or Section
4.1(c) shall be determined using the basis for actuarial equivalence under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan.

5.9

Accelerations or Delays. Notwithstanding any other provision of the Plan, if the
Administrator determines that:

 

(a)

all or any portion of a Participant’s Account is required to be included in the
Participant’s income as a result of a failure to comply with the requirements of
Code Section 409A and the regulations promulgated thereunder, the Company or
applicable Affiliate shall immediately distribute from the Plan to the
Participant or, in the case of the Participant’s death, the Participant’s
Beneficiary, in one single sum, the amount (but not exceeding the amount) that
is so taxable. In addition, the Administrator may permit an acceleration of the
time or schedule of payment otherwise applicable to a Participant if (i) payment
is necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)) and (ii) if the distribution is made to an individual
other than the Participant; and

 

(b)

the Participant is a Specified Employee, then any distribution to be made upon a
Participant’s Separation from Service shall be delayed until the first day of
the seventh month following the month in which the Participant’s Separation from
Service occurs.

 

 

-10-

 

--------------------------------------------------------------------------------






Article VI. Participants’ Supplemental Savings Plan Accounts

6.1.

Establishment of Accounts. The Company, through its accounting records, shall
establish an Account for each Participant. In addition, the Company may
establish one or more subaccounts of a Participant’s Account, if the Company
determines that such subaccounts are necessary or appropriate in administering
the Plan.

6.2.

Deemed Investments. Amounts credited to a Participant’s Account shall reflect
the investment experience of the Deemed Investments selected by the Participant.
See Section 4.3 above.

6.3.

Accounting. The Company, through its accounting records, shall maintain a
separate and distinct record of the amount in each Account as adjusted to
reflect any income, gains, losses and distributions with respect to such
Account.

6.4.

Adjustments to Accounts. The Participant’s Account shall be credited or debited,
as the case may be, as follows:

 

(a)

First, the Account shall be credited or debited with income (loss) as determined
by the Administrator using daily business day valuations on the Deemed
Investments described in Section 6.2.

 

(b)

Second, the Account shall be credited with any allocations under Article IV.

 

(c)

Finally, the Account shall be debited with the amount of any distributions under
the Plan to or on behalf of the Participant, or in the event of his death, the
Participant’s Beneficiary.

6.5.

Statement of Accounts. At least annually, a statement shall be furnished to each
Participant or, in the event of his death, to his Beneficiary, showing the
status of the Participant’s Account as of the end of the most recent Accounting
Period, any changes in the Participant’s Account since the date of the most
recent statement furnished to the Participant, and such other information as the
Administrator shall determine.

6.6.

Accounts for Recordkeeping Purposes Only. Plan Accounts and the recordkeeping
procedures described herein serve solely as a device for determining the amount
of benefits accumulated by a Participant under the Plan, and shall not
constitute or imply an obligation on the part of the Company or any Affiliate to
fund such benefits.

Article VII. Financing Benefits

7.1.

Investment of Accounts. As soon as practicable after the crediting of any amount
to a Participant’s Account, the Company may, in its sole discretion, direct that
the Retirement Committee invest the amount credited, in whole or in part, in one
or more separate investment funds or vehicles, including, without limitation,
certificates of deposit, mutual

 

 

-11-

 

--------------------------------------------------------------------------------






funds, money market accounts or funds, limited partnerships, real, personal,
tangible or intangible property, or debt or equity securities, including equity
securities of the Company (measured by Fair Market Value, book value or any
formula selected by the Retirement Committee), (collectively the “Invested
Assets”), as the Retirement Committee shall select, or may direct that the
Company retain the amount credited as cash to be added to its general assets.
The Company shall be the sole owner and beneficiary of all Invested Assets, and
all contracts and other evidences of the Invested Assets shall be registered in
the name of the Company. The Company, under the direction of the Retirement
Committee, shall have the unrestricted right to sell any of the Invested Assets
included in any Participant’s Account or to credit the proceeds of the sale to a
Participant’s Account as cash. The Invested Assets may, but are not required to,
mirror the Investment elections made by the Participant.

7.2.

Financing of Benefits. Benefits payable under the Plan to a Participant or, in
the event of his death, to his Beneficiary, or to an alternate payee pursuant to
a domestic relations order (as defined in Code Section 414(p)(1)(B)), shall be
paid by the Company from its general assets. Notwithstanding the fact that the
Participants’ Accounts may be adjusted by an amount that is measured by
reference to the performance of the Deemed Investments as provided in Section
4.3, no Participant, Beneficiary or any other person entitled to payment under
the Plan, shall have any claim, right, security interest or other interest in
any fund, trust, account, insurance contract, or asset of the Company or
Affiliate responsible for such payment.

7.3.

Funding. Notwithstanding the provisions of Section 7.2, nothing in this Plan
shall preclude the Company from setting aside amounts in trust (the “Trust”)
pursuant to one or more trust agreements between a trustee and the Company.
However, Participants, their Beneficiaries or alternate payees, and their heirs,
successors and assigns, shall have no secured interest or claim in any property
or assets of the Company or the Trust. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future. Notwithstanding the foregoing, the Company shall not fund
any Trust at a time when such funding would violate Code Section 409A.

Any payments of benefits from the Trust shall, to the extent thereof, discharge
the Company’s obligation to pay benefits under the terms of this Plan, it being
the intent of the Company that assets in the Trust be held as security for the
Company’s obligation to pay benefits under this Plan.

Any such assets held by the Company or an Affiliate in the Trust shall be and
remain the sole property of the Trust, and the Participants shall have no
proprietary rights of any nature whatsoever with respect to such assets.

Article VIII. Beneficiaries

8.1.

Beneficiary Designation.

 

(a)

As used in the Plan the term “Beneficiary” means:

 

(i)

The person last designated as Beneficiary by the Participant in writing on a
form prescribed by the Administrator;

 

 

-12-

 

--------------------------------------------------------------------------------






 

(ii)

If there is no designated Beneficiary or if the person so designated shall not
survive the Participant, the person or persons designated as beneficiaries under
the Cooper-Standard Automotive Inc. Investment Savings Plan; or

 

(iii)

If no such Beneficiary (as determined in Section 8.1(a)(i) or (ii) above) is
living upon the death of a Participant, or if all such persons die prior to the
full distribution of the Participant’s Account balance, then Participant’s
Account balance shall be paid to the first surviving class of the following
classes:

 

a.

The Participant’s widow or widower.

 

b.

The Participant’s surviving children.

 

c.

The Participants surviving parents.

 

d.

The Participant’s surviving brothers and sisters.

 

e.

The executor or administrator of the Participant’s estate.

 

(b)

Any Beneficiary designation may be changed from time to time by the filing of
written notice filed with the Administrator. No notice given under this Section
shall be effective unless and until the Administrator actually receives such
notice.

8.2.

Facility of Payment. Whenever and as often as any Participant or his Beneficiary
entitled to payments hereunder shall be under a legal disability or, in the sole
judgment of the Administrator, shall otherwise be unable to apply such payments
to his own best interests and advantage, the Administrator in the exercise of
its discretion may direct all or any portion of such payments to be made in any
one or more of the following ways: (a) directly to him; (b) to his legal
guardian or conservator; or (c) to his spouse or to any other person, to be
expended for his benefit; and the decision of the Administrator shall in each
case be final and binding upon all persons in interest. Such legal disability is
not itself a distributable event under this Plan.

8.3.

Amendments. Any Beneficiary designation may be changed by a Participant by the
filing of a new Beneficiary designation, which will cancel all Beneficiary
designations previously filed.

Article IX. Administration

9.1.

Administration.

 

(a)

The Plan shall be administered by the Administrator. The Administrator shall
have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

 

 

-13-

 

--------------------------------------------------------------------------------






 

(b)

The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights, status, and eligibility
under the Plan of Participants and other persons, to decide disputes arising
under the Plan and to make any determinations and findings (including factual
findings) with respect to the benefits payable thereunder and the persons
entitled thereto as may be required for the purposes of the Plan. In furtherance
of, but without limiting the foregoing, the Administrator is hereby granted the
following specific authorities, which it shall discharge in its sole and
absolute discretion in accordance with the terms of the Plan (as interpreted, to
the extent necessary, by the Administrator):

 

(i)

To determine the amount of benefits, if any, payable to any person under the
Plan (including, to the extent necessary, making any factual findings with
respect thereto); and

 

(ii)

To conduct the claims procedures specified in Section 9.6.

All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 9.6.

 

(c)

The Administrator may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with legal counsel who may be counsel to the Company.

 

(d)

It is intended that this Plan comply with the provisions of Code Section 409A.
This Plan shall be construed and interpreted in a manner that will cause any
payment hereunder that is considered deferred compensation and that is not
exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment.

9.2.

Plan Administrator. The Company shall be the “administrator” under the Plan for
purposes of ERISA.

9.3.

Binding Effect of Decisions. All decisions and determinations by the
Administrator shall be final and binding on all parties. All decisions of the
Administrator shall be made by the vote of the majority, including actions in
writing taken without a meeting. All elections, notices and directions under the
Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

9.4.

Successors. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to

 

 

-14-

 

--------------------------------------------------------------------------------






perform if no such succession had taken place. This Plan shall be binding upon
and inure to the benefit of the Company and any successor of or to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by sale,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Plan), and the
heirs, Beneficiaries, executors and administrators of each Participant.

9.5.

Indemnity of Committee and Administrator. The Company shall indemnify and hold
harmless the members of the Committee and the Administrator and their duly
appointed agents against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee and the Administrator.

9.6.

Claims Procedure.

(a) If a Participant or his designated Beneficiary (the “Claimant”) believes
that he or she is entitled to a benefit under the Plan that is not provided, the
Claimant may file a written claim for payments under this Plan with the
Administrator. The Administrator shall review the claim within 90 days following
the date of receipt of the claim; provided that the Administrator may determine
that an additional 90-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the Claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the Claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in Paragraph (b)) and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.

(b) The Claimant has the right to appeal the Administrator’s decision by filing
a written appeal to the Administrator within 60 days after Claimant’s receipt of
the decision or deemed denial. The Claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s appeal. The
Claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Administrator will review all
comments, documents, records and other information submitted by the Claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within 60 days after receiving the Claimant’s
written appeal; provided that the Administrator may determine that an additional
60-day extension is necessary due to circumstances

 

 

-15-

 

--------------------------------------------------------------------------------






beyond the Administrator’s control, in which event the Administrator shall
notify the Claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Administrator expects to
render a decision. If the Claimant’s appeal is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the Claimant’s claim; and a statement of the Claimant’s right to bring a
civil action under section 502(a) of ERISA.

(c) If the Administrator fails to render a decision on a Claimant’s initial
claim for benefits under the Plan or on the Claimant’s subsequent appeal of the
Administrator’s adverse decision, such claim or appeal will be deemed to be
denied.

(d) Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under this Plan, a Claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the Claimant believes he or she is entitled to hereunder no later than ninety
(90) days after the latest date upon which the payment could have been timely
made pursuant to Code Section 409A, and if not paid or provided, must take
further enforcement measures within one hundred eighty (180) days after such
latest date.

9.7.

Actuary. An actuary may be employed by the Administrator to advise the Company
and such Administrator as to actuarial matters relating to this Plan.

ARTICLE X. Amendment and Termination of Plan

10.1

Amendment. The Company may at any time amend, suspend or reinstate any or all of
the provisions of the Plan, except that no such amendment, suspension or
reinstatement may adversely affect any Participant’s Account balance, accrued as
of the effective date of such amendment, suspension or reinstatement, without
such Participant’s prior written consent. Notwithstanding the foregoing, any
change in the Investments shall not be considered an “adverse” amendment.
Written notice of any amendment or other action with respect to the Plan shall
be given to each Participant.

10.2

Termination. The Company, in its sole discretion, may terminate this Plan at any
time and for any reason whatsoever (or the Plan shall automatically terminate)
in accordance with and subject to the following rules:

 

(a)

The Committee at any time, other than proximate to a downturn in the financial
health of the Company or any Affiliate, may terminate the Plan and require that
all benefits accrued be distributed to Participants and Beneficiaries in a
single sum without regard to a Participant’s prior election as to the form or
timing of benefit payments, if

 

(i)

all plans or arrangements that are considered, with this Plan, to be a single
plan within the meaning of Code Section 409A are terminated and liquidated with
respect to all participants,

 

 

-16-

 

--------------------------------------------------------------------------------






 

(ii)

no payments other than those payable under the pre-existing terms of the Plan
are made within 12 months of the date on which the arrangement is terminated,

 

(iii)

all payments are completed within 24 months of the termination, and

 

(iv)

the Company or Affiliate does not, for three years following the date of
termination, maintain an arrangement that would be considered a single plan with
this Plan under Code Section 409A.

 

(b)

The Committee may terminate the Plan and require that all benefits accrued be
distributed to Participants and Beneficiaries in a single sum without regard to
a Participant’s prior election as to the form or timing of benefit payments, at
any time during the period that begins thirty (30) days prior to a Change of
Control and ends on the date of the Change of Control, provided that all plans
or arrangements (that are considered, with this Plan, to a single plan within
the meaning of Code Section 409A) are terminated and liquidated with respect to
all Participants that experience the Change of Control event, and further
provided that payment is made within twelve (12) months of the date of
termination of the arrangements.

 

(c)

The Plan shall terminate and all benefits accrued will be distributed in a
single sum without regard to a Participant’s prior election as to the form of
benefit payments, if (i) payment is made upon a complete dissolution that is
taxed under Code Section 331 or upon approval of a bankruptcy court pursuant to
Section 503(b)(1)(A) of Title 11 of the United States Code, and (ii) the amounts
deferred under the Plan are included in the gross income of Participants and
Beneficiaries by the latest of (1) the calendar year in which the Plan
termination occurs, (2) the calendar year in which the amounts are no longer
subject to a substantial risk of forfeiture, or (3) the first calendar year in
which the payment is administratively practicable.

 

(d)

Except as provided in Paragraphs (a), (b) and (c) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but the Plan
will continue to operate, in accordance with its terms as from time to time
amended and in accordance with applicable Participant elections, with respect to
the Participant’s benefit accrued through the date of termination, and in no
event shall any such action purporting to terminate the Plan form the basis for
accelerating distributions to Participants and Beneficiaries.

 

 

-17-

 

--------------------------------------------------------------------------------






 

(e)

Upon termination of the Plan, the Administrator shall take those actions
necessary to administer any Accounts existing prior to the effective date of
such termination; provided, however, that a termination of the Plan shall not
adversely affect the value of a Participant’s Account without the
Participation’s prior written consent.

Article XI. Miscellaneous

11.1

No Guarantee of Employment or Service. Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any Employee, or
as a right of any Employee Director, to be continued in the employment or
service of the Company, or as a limitation of the right of the Company to
discharge any of its Employees, with or without Cause. All Participants remain
subject to: change of salary, transfer, change of job, discipline, layoff,
discharge or any other change of employment status, the same as if this Plan had
not been adopted.

11.2

Governing Law. All questions arising in respect of the Plan, including those
pertaining to its validity, interpretation and administration, shall be
governed, controlled and determined in accordance with the applicable provisions
of federal law and, to the extent not preempted by federal law, the laws of the
State of Michigan, without reference to conflict of law principles thereof.

11.3

Nonassignability.

 

(a)

No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them), other than the surviving
spouse of any deceased Participant or an alternate payee of a Participant
pursuant to a domestic relations order, shall be assignable or transferable in
any manner or be subject to alienation, anticipation, sale, pledge, encumbrance
or other legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant or Beneficiary. If any Participant or
Beneficiary shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his or her benefits hereunder or any part
thereof, or if by reason of his or her bankruptcy or other event happening at
any time such benefits would devolve upon anyone else or would not be enjoyed by
him or her (other than to an alternate payee of a Participant pursuant to the
terms of a domestic relations order), then the Committee, in its discretion, may
terminate his or her interest in any such benefit to the extent the Committee
considers necessary or advisable to prevent or limit the effects of such
occurrence. Termination shall be effected by filing a written “termination
declaration” with the General Counsel of the Company and making reasonable
efforts to deliver a copy to the Participant or Beneficiary whose interest is
adversely affected (the “Terminated Participant”).

 

 

-18-

 

--------------------------------------------------------------------------------






 

(b)

As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Company and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper under the provisions of Code Section 409A. Upon the death of
the Terminated Participant, all benefits withheld from him or her and not paid
to others in accordance with the preceding sentence shall be disposed of
according to the provisions of the Plan that would apply if he or she died prior
to the time that all benefits to which he or she was entitled were paid to him
or her.

11.4

Severability. Each section, subsection and lesser section of this Plan
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of
this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.

11.5

Withholding Taxes. Notwithstanding the time or schedule of payments otherwise
applicable to the Participant, the Administrator may direct that distributions
from a Participant’s vested Account be made (i) to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) with respect to compensation deferred under the Plan, (ii) to pay the
income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of FICA taxes, and (iii) to pay the additional
income tax at source on wages attributable to the “pyramiding” of Code
Section 3401 wages and taxes; provided that the total amount distributed under
this provision must not exceed the aggregate of the FICA tax and the income tax
withholding related to such FICA tax.

The amount of cash actually distributed to the Participant in accordance with
the time or schedule of payments applicable to the Participant will be reduced
by applicable tax withholding except to the extent such withholding requirements
previously were satisfied in accordance with Paragraph (a) above.

11.6

Legal Fees, Expenses Following a Change of Control. It is the intent of the
Company that following a Change of Control no Participant be required to incur
the expenses associated with the enforcement of his or her rights under this
Plan by litigation or other legal action because the cost and expense thereof
would substantially detract from the benefits intended to be extended to a
Participant hereunder. Accordingly, if following a Change of Control it should
appear that the Company has failed to comply with any of its obligations under
this Plan or in the event that the Company or any other person takes any action
to declare this Plan void or unenforceable, or institutes any litigation
designed to deny, or to recover from, the Participant the benefits intended to
be provided to such Participant hereunder, the Company irrevocably authorizes
such Participant from time to time to retain counsel of his or her choice, at
the expense of the Company, as hereafter

 

 

-19-

 

--------------------------------------------------------------------------------






provided, to represent such Participant in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company or any director, officer, stockholder or other person affiliated with
the Company in any jurisdiction. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to such Participant’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and such
Participant agree that a confidential relationship shall exist between such
Participant and such counsel. Following a Change of Control, the Company shall
pay and be solely responsible for any and all attorneys’ and related fees and
expenses incurred by such Participant as a result of the Company’s failure to
perform under this Plan or any provision thereof, or as a result of the Company
or any person contesting the validity or enforceability of this Plan or any
provision thereof.

11.7

Top-Hat Plan. The Plan is intended to be a plan which is unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of Sections
201, 301 and 401 of ERISA, and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA. Accordingly, notwithstanding any other
provision of the Plan and subject to the provisions of Code Section 409A, the
Plan will terminate and no further benefits will accrue hereunder in the event
it is determined by a court of competent jurisdiction or by an opinion of
counsel based upon a change in law that the Plan constitutes an employee pension
benefit plan within the meaning of Section 3(2) of ERISA, which is not so
exempt. In addition and notwithstanding any other provision of the Plan, in the
absolute discretion of the Committee but only to the extent permitted by Code
Section 409A, the amount credited to each Participant’s Account under the Plan
as of the date of termination, which shall be an Accounting Date for purposes of
the Plan, will be paid immediately to such Participant in a single lump sum cash
payment. Such payment shall completely discharge the Company’s obligations under
this Plan.

11.8

Miscellaneous Distribution Rules. The following rules will supersede any
inconsistent distribution provisions of the Plan. In the circumstances described
in Paragraphs (a), (b) and (c) below, a payment that would otherwise be due and
payable under the terms of the Plan with respect to amounts that are subject to
Code Section 409A will be delayed, and payment will be made in accordance with
this Section.

(a) Code Section 162(m). If and to the extent that the Company reasonably
anticipates that its income tax deduction with respect to a payment will be
limited or eliminated by application of Code Section 162(m), the payment shall
be deferred until either (i) the earliest date at which the Company reasonably
anticipates that the Company’s deduction for the payment will not be limited or
eliminated by application of Code Section 162(m), or (ii) the calendar year in
which occurs the Participant’s Separation from Service.

(b) Jeopardy to Company. If any payment required under the terms of this Plan
would jeopardize the ability of the Company to continue as a going concern, the
Company shall not be required to make such payment; rather, the payment shall be
delayed until the first date that making the payment does not jeopardize the
ability of the Company to continue as a going concern.

 

 

-20-

 

--------------------------------------------------------------------------------






(c) Federal Securities and Other Applicable Law. If and to the extent that the
Company reasonably anticipates that the making of a payment will violate Federal
securities laws or other applicable law, the payment shall be deferred until the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause such violation. For this purpose, the making of a payment
is not treated as a violation of applicable law because the payment would cause
the inclusion of amounts in gross income of the recipient or result in a penalty
or any provision of the Code being or becoming applicable.

11.9

Compliance with Code Section 409A. Effective January 1, 2005, the Plan was
administered in good faith compliance with Code Section 409A. Effective January
1, 2008, the Plan is amended and restated to reflect the final regulations
promulgated under Code Section 409A.

 

 

-21-

 

--------------------------------------------------------------------------------